F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                OCT 20 2004
                                   TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                     Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                           No. 04-5035
 KERMIT OTIS WILLIAMS, also known                       (D.C. No. 03-CV-718-C)
 as Otis,                                                  (N.D. Oklahoma)

           Defendant-Appellant.


                                         ORDER*


Before BRISCOE, McKAY and HARTZ, Circuit Judges.


       Kermit Otis Williams, a federal prisoner appearing pro se, seeks a certificate of

appealability (COA) to appeal the district court's denial of his 28 U.S.C. § 2255 habeas

petition. We deny the request for a COA and dismiss the appeal.

       Williams was convicted by jury of conspiracy to possess with intent to distribute

cocaine and cocaine base, in violation of 21 U.S.C. § 846, and was sentenced to 240

months’ imprisonment and 3 years’ supervised release. His conviction and sentence were

affirmed on direct appeal. See United States v. Williams, 44 Fed. Appx. 362 (10th Cir.

2002). He filed his § 2255 petition on October 20, 2003, arguing ineffective assistance of


       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel.
counsel. In denying the petition, the district court concluded Williams’ claims of

ineffective assistance of counsel did not satisfy the standards contained in Strickland v.

Washington, 466 U.S. 668 (1984), and that Williams’ claims had no factual support or

legal standing.

       Williams presents the following issues as a basis for granting a COA: (1) Trial

counsel was ineffective by failing to investigate and present evidence that the alleged

controlled substance found in the pink house was not part of an over-all conspiracy; (2)

trial counsel was ineffective by failing to investigate and present evidence that the left

back panel of the yellow Mustang could not be removed with a screwdriver; (3) trial

counsel was ineffective by failing to argue the applicability of U.S.S.G. § 2D1.1(b); and

(4) trial counsel was ineffective by failing to inform the trial court that Federal Rule of

Criminal Procedure Rule 32(c) required the court to state its reasons for enhancing his

sentence pursuant to U.S.S.G. § 3B1.1(c).

       After careful review of all of the filings and the record on appeal, we conclude the

requirements for issuance of a COA have not been met. We are not persuaded that

Williams has made “a substantial showing of the denial of a constitutional right,” 28

U.S.C. § 2253(c)(2), or “that reasonable jurists would find the district court’s assessment

of [his] constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). The burden petitioner must carry under Strickland is heavy. First, petitioner

must show that counsel’s performance was deficient. This requires showing that counsel


                                              2
made errors so serious that counsel was not functioning as the counsel guaranteed by the

Sixth Amendment. See Strickland, 466 U.S. at 687. Second, petitioner must show that

the deficient performance prejudiced his defense. This requires showing that counsel’s

errors were so serious as to deprive petitioner of a fair trial, “a trial whose result is

reliable.” Id. Here, petitioner has done neither.

       Williams has also filed a supplemental authority letter pursuant to Federal Rule of

Appellate Procedure 28(j), claiming the recent decision in Blakely v. Washington, 124 S.

Ct. 2531 (2004), “supports argument that the Appellant raised within his Application and

Brief in Support of Certificate of Appealability.” Assuming the letter is intended to raise

a new issue, i.e., that he had a Sixth Amendment right to a jury trial on his federal

sentencing enhancements, we reject the issue. See United States v. Kimler, 335 F.3d

1132, 1138 n.6 (10th Cir. 2003) (refusing to address issue asserted for first time in

supplemental authority letter filed pursuant to Rule 28(j)).

       The request for a certificate of appealability is DENIED and the appeal is

DISMISSED for substantially the same reasons as stated in the district court’s order filed

March 1, 2004. Williams’ motion to proceed in forma pauperis on appeal is DENIED.

                                                    Entered for the Court

                                                    Mary Beck Briscoe
                                                    Circuit Judge




                                                3